UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7270



MALCOM MAXWELL RYIDU, a/k/a Richard Edward
Janey,

                                              Plaintiff - Appellant,

          versus


WESTERN CORRECTIONAL INSTITUTION; JON P.
GALLEY, Warden; OFFICER CLISE, CO II, 8-4
Shift; OFFICER HARBAUGH, CO II, 4-12 Shift;
OFFICER THOMAS, CO IV, 8-4 Shift; D. M.
LANCASTER, Officer, CO III, 8-4 Shift; OFFICER
STICKLEY, CO II, 8-4 Shift; D. M. LANCASTER,
CO IV, 8-4 Shift; J. L. HARBAUGH, Officer, CO
II, 4-12 Shift; OFFICER OATES, CO II, 4-12
Shift; J. LLEWELLYN, Officer, CO II, 4-12
Shift; OFFICER THAMES, CO IV, 8-4 Shift,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-01-52-H, CA-01-53-H, CA-01-58-H)


Submitted:   December 20, 2001         Decided:     December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Malcom Maxwell Ryidu, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Malcom Maxwell Ryidu appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Ryidu v. Western Corr. Inst., Nos. CA-01-

52-H; CA-01-53-H; CA-01-58-H (D. Md. filed July 17, 2001 & entered

July 18, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2